Opinion by
Mb. Justice Mitchell,
In Ullom v. Hughes, ante, p. 305, it is held that a controversy between vendor and vendee as to compliance or default by the latter in regard to the terms of an option, may be the subject of a remedy by rule and issue under the Act of June 10, 1893, P. L. 415. But it was also there held that the act did not supersede or affect any of the former remedies, but only supplied one that was cumulative or additional.
While, therefore, the controversy set up by the petition in the present case is prima facie within the statute, yet there is nothing in the act or in the construction given to it in Ullom v. Hughes to prevent the application of the general rule of res adjudicata. Where there are concurrent remedies, a trial on the merits in any one of them is conclusive of the controversy in all the others. Such was the case here. The present peti*320tioners filed a bill on the equity side of the court to have the option set. aside for default by the defendant. The case was heard on the merits and a decree made against the plaintiffs: Vankirk v. Patterson, 201 Pa. 90. The issue was the same that was sought' to be raised again by the present petition, and the court was right in holding the decree a bar on the ground of res adjudicata.
It is argued by appellant that the issue should have been awarded, and the question of the former decision raised by plea, and Del. & Hudson Canal Co. v. Genet, 169 Pa. 848, is cited in support. In that case it was said, “ and if it should turn out at the trial, that the dispute was not over facts, but over the law resulting from them, this would not affect the remedy any more than it would affect an equitable ejectment. The right to the issue having been shown by the possession and the denial of title, the issue goes on to trial on the facts and the law, as in other cases.” But it was not meant that the court must go through the vain form of awarding an issue where the facts before it show that there is no dispute now existing. The argument proves too much for if pushed to its logical conclusion it would compel the court to grant an issue, although a similar issue had already been granted, tried and determined. In the present case the answer set up the prior adjudication of the same cause of action. There was no denial of the identity of the issue asked with that already adjudicated. All the facts appeared, undisputed, on the record, and the court was as fully in position to render judgment as it would have been with the case before a jury on the plea of former adjudication. Had there been a replication raising any question of fact, or had the facts not appeared affirmatively on the record, the case would have been different, and would then have been proper for an •issue even though at the trial it should turn out, as said in Canal Co. v. Genet, that the real question in dispute was one of law only.
Judgment affirmed.